DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment on 02/05/2021 has been entered and fully considered.
Claims 55-59, 61,75-78 and 86 are pending of which claims 55 and 75 are independent.
The IDS(s) submitted on 01/14/2019 has been considered and relevant prior art has been identified and applied in the rejection shown below.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Arguments
Applicant has correctly indicated in the Remarks that claims 55-59 ,61, and 75-78 were previously allowed and now the application should be allowed as all previously rejected claims are cancelled.  However, when conducting an updated search the  examiner realized still the primary reference Sheng et al (US 20180324022 A1) still taught most of the limitations in independent claims 55 and 75 and when combined with a new reference Harada et al (US 2020/0059810 A1) all of the claim limitations of independent claims 55 and 75.  Chen et al (US 20200059810 A1) is also another prior art applicable in the same scope as Harada et al.   Therefore, the allowed claims 55-59 ,61, and 75-78 are now rejected and the instant office action made non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 55-59, 61,75-78 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US 20180324022 A1) in view of Harada et al (US 20200059810 A1).
	Regarding claim 55, Sheng discloses a method performed by user equipment (UE) (i.e. UE  26E in Fig. 5E) for handling a configuration of neighboring cells in a wireless communications network comprising a first network node (Fig. 5E node 22E’ is one of the neighbor cell and is the third network node - paragraphs 115-16)  and a third network node(Fig. 5E node 22E is one of the neighbor cell and is the third network node - paragraphs 115-16), the method comprising:
	based on measurements and/or detection attempts, by the UE (i.e. UE 26E in Fig. 5E), corresponding to nominal timing of Synchronization Signal Block (SSB) transmissions by the third network node (See Fig. 12 step 12-2 L integer number of Nominal Synchronization Signal Blocks of the neighbor cell/node 22 E of Fig. 5E is obtained from  the beam utilization information obtained from the first network node 22 E’ by the terminal 26 E of Fig. 5E in an identical manner like the applicant’s disclosure.  Further the UE 26 reads the actual transmitted SSBs by detecting/measuring the SSBs received from the third network/in step 12-3 of Fig. 12 and finally determines the configuration in step 12-4 by determining beam identifiers based on pattern of actually transmitted blocks - see paragraphs 125-127) ,
	obtaining a configuration (configuration of the third node/ 22 E of Fig. 5E is determined from identifying the actually transmitted SSBs from the beam utilization information indicating nominal timing of SSBs -steps 12-2, 12-3, and 12-4  - see paragraphs 125-127) comprising a pattern indicative of whether or not one or more SSBs or beams are actually transmitted by the third network node (See paragraph 126 and Fig. 12 steps 12-3 and  12-4  - pattern indicative of SSBs transmitted by the node 22 E/third/neighbor cell. That is at least per paragraph 126 - the identified configuration contains beam identifiers based on SSBs transmitted by the node 22 E/third/neighbor cell)
	Sheng discloses sending measurements of SSBs received from the third network but actually fails to clearly disclose sending the configuration to the first network node (per paragraphs 112 and 116-117 the serving cell 22E’ distributes the beam utilization information with SS blocks received from neighbor cell 22E’ to other neighboring cells and UEs served by the serving cell. See paragraphs 61-62 where the UE sends SS Block measurement to the serving cell first network node 5E’)
	Harada discloses sending the configuration to the first network node (see paragraphs 69 -70 where the UE sends in addition to RRM measurements of the received SSBs from neighboring third node to the serving network node additional configuration info of actual transmitted SSB index)
	In view of the above, having the method of Sheng and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sheng as taught by Harada, since Harada states in paragraphs 10-11 that the modification results in decreasing the processing load of UEs when decoding SSBs from another cell as it does not have to detect the entire spectrum but the ones specifically indicated by the serving node.
	Regarding claim 56, the combination of Sheng and Harada discloses the method according to claim 55, wherein the pattern comprises any one out of: one pattern and a group of patterns. (Sheng Fig. 12 step 12-4 discloses the pattern is the actually transmitted SSB blocks from L integer number of nominal synchronization signal block. See paragraphs 125-127)
	Regarding claim 57, the combination of Sheng and Harada discloses the method according to claim 55, wherein the pattern comprises any one out of: a pattern of transmissions and a pattern of UE measurements. (Sheng Fig. 12 step 12-4 discloses the pattern is the actually transmitted SSB blocks from L integer number of nominal synchronization signal block and actual measurements of the received SSBs from the other neighbor cell 22E in Fig 5E. See paragraphs 125-127)
	Regarding claim 58, the combination of Sheng and Harada discloses the method
See Sheng Fig. 12 steps 12-2 and 12-3 the pattern of actually available SSBs for UE measurement are indicated in the beam utilization information - see paragraphs 125-127. Also Sheng Paragraph 61 and step 8-4 where the UE knows available SS blocks to be transmitted for measurement)
	Regarding claim 59, the combination of Sheng and Harada discloses the method according to claim 55, wherein the obtained configuration comprises one or more of the following: an SSB configuration and a beam configuration.(Sheng discloses in Fig. 12 step 12-4 and paragraph 126 discloses an SSB configuration and a beam configuration and in paragraph 60 - beam utilization info contains both an SS block configuration and a beam configuration)
	Regarding claim 61, claim 61 is rejected in the same scope as claim 55.
	Regarding claim 75, Sheng discloses a user equipment (UE) (i.e. UE  26E in Fig. 5E) to handle a configuration of neighboring cells in a wireless communications network comprising a first network node (Fig. 5E node 22E’ is one of the neighbor cell and is the third network node - paragraphs 115-16)  and a third network node(Fig. 5E node 22E is one of the neighbor cell and is the third network node - paragraphs 115-16), the UE comprising:
	at least one processor (Fig. 13 Processor 90); and memory storing computer-executable instructions (Fig. 13 program instruction memory 91) that, when executed by the at least one processor, configure the UE to:

	based on measurements and/or detection attempts, by the UE (i.e. UE 26E in Fig. 5E), corresponding to nominal timing of Synchronization Signal Block (SSB) transmissions by the third network node (See Fig. 12 step 12-2 L integer number of Nominal Synchronization Signal Blocks of the neighbor cell/node 22 E of Fig. 5E is obtained from  the beam utilization information obtained from the first network node 22 E’ by the terminal 26 E of Fig. 5E in an identical manner like the applicant’s disclosure.  Further the UE 26 reads the actual transmitted SSBs by detecting/measuring the SSBs received from the third network/in step 12-3 of Fig. 12 and finally determines the configuration in step 12-4 by determining beam identifiers based on pattern of actually transmitted blocks - see paragraphs 125-127) ,
	obtaining a configuration (configuration of the third node/ 22 E of Fig. 5E is determined from identifying the actually transmitted SSBs from the beam utilization information indicating nominal timing of SSBs -steps 12-2, 12-3, and 12-4  - see paragraphs 125-127) comprising a pattern indicative of whether or not one or more SSBs or beams are actually transmitted by the third network node (See paragraph 126 and Fig. 12 steps 12-3 and  12-4  - pattern indicative of SSBs transmitted by the node 22 E/third/neighbor cell. That is at least per paragraph 126 - the identified configuration contains beam identifiers based on SSBs transmitted by the node 22 E/third/neighbor cell)
	Sheng discloses sending measurements of SSBs received from the third network but actually fails to clearly disclose sending the configuration to the first network node per paragraphs 112 and 116-117 the serving cell 22E’ distributes the beam utilization information with SS blocks received from neighbor cell 22E’ to other neighboring cells and UEs served by the serving cell. See paragraphs 61-62 where the UE sends SS Block measurement to the serving cell first network node 5E’)
	Harada discloses sending the configuration to the first network node (see paragraphs 69 -70 where the UE sends in addition to RRM measurements of the received SSBs from neighboring third node to the serving network node additional configuration info of actual transmitted SSB index)
	In view of the above, having the UE of Sheng and then given the well- established teaching of Harada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Sheng as taught by Harada, since Harada states in paragraphs 10-11 that the modification results in decreasing the processing load of UEs when decoding SSBs from another cell as it does not have to detect the entire spectrum but the ones specifically indicated by the serving node.
	Regarding claim 76, claim 76 is rejected in the same scope as claim 57.
	Regarding claim 77, claim 77 is rejected in the same scope as claim 58.
	Regarding claim 78, claim 78 is rejected in the same scope as claim 59.
	Regarding claim 86, claim 86 is rejected in the same scope as claim 56.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474